 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:15-cr-00165 DAD/BAM

12                                 Plaintiff,           STIPULATION TO MODIFY BRIEFING
                                                        SCHEDULE IN ADVANCE OF AUGUST 5, 2019
13                                                      HEARING ON PRE-TRIAL MOTIONS; ORDER

14                          v.
                                                        Ctrm: 5
15
                                                        Hon. Dale A. Drozd
16   SCOTT ALLEN PIERACCI,

17                                 Defendant.

18
19

20          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
21 United States Attorney Brian W. Enos, counsel for the government, and Michael W. Berdinella, counsel

22 for Defendant Scott Allen Pieracci (“defendant”), that this action’s briefing schedule in advance of the

23 August 5, 2019 hearing on pretrial motions be slightly modified as set forth below. The parties also ask

24 the court to endorse this stipulation by way of formal order.

25          Significantly, the parties do not seek to modify the August 5, 2019 hearing date. The parties
26 likewise do not seek any modification to this case’s time exclusion calculations, in that time has already

27 been ordered excluded through the November 5, 2019 trial date. Doc. 47.

28                                                      1
 1 Filing                          Current Deadline                      Modified Deadline

 2 Opposition Briefs               July 8, 2019                          July 11, 2019

 3 Reply Briefs                    July 15, 2019                         July 18, 2019

 4 Hearing                         August 5, 2019                        No change

 5          The parties base this stipulation on good cause: To explain, since the parties stipulated to the

 6 current briefing schedule that the court endorsed by way of formal order on June 3, 2019 (Doc. 52),

 7 counsel for the government was assigned to two time-intensive, reactive sex trafficking investigations

 8 that were previously unforeseen. One of these cases has since been indicted (United States v. McGriff,
 9 Case No. 1:19-cr-133 LJO), and the other remains an active investigation. Accordingly, this short

10 extension is necessary.

11          For the above stated reasons, the stipulated modifications to the above briefing schedule will

12 enable the parties to timely file opposition briefs and any necessary reply briefs to previously filed

13 pretrial motions, while likewise keeping the hearing date regarding the same. It will therefore conserve

14 time and resources both for the parties and the court.

15

16                                                 McGREGOR W. SCOTT
                                                   United States Attorney
17
     Dated: July 7, 2019                           By: /s/ Brian W. Enos
18                                                 Brian W. Enos
                                                   Assistant U.S. Attorney
19
                                                   (As auth. 7/7/19)
20
     Dated: July 7, 2019                            /s/ Michael W. Berdinella
21                                                 Michael W. Berdinella, Esq.
                                                   Attorney for Defendant
22

23                                                    ORDER

24 IT IS SO ORDERED.

25      Dated:     July 8, 2019
26                                                      UNITED STATES DISTRICT JUDGE

27

28                                                         2
